DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 for all claims
	Under the first part of the analysis, claims 1-6 describe a device, claim 7 recites a method, and claim 8 recites a non-transitory computer readable recording medium. Accordingly, these claims fall within the four statutory categories and the analysis now proceeds to Step 2A, Prongs 1 and 2 and then Step 2B. 

Claim 1
Step 2A, prong 1: the following limitations recite mental processes:
Lines 3-4: “a determiner to determine whether received data contains any abnormality;”.
Lines 7-11: “a modification-target-portion determiner to determine a modification target portion in the diagnostic target data determined to contain an abnormality by the determiner; 
a modifier to modify the modification target portion in the diagnostic target data and generate modified data; 
Lines 14-18: “an abnormal portion detector to detect the modification target portion as an abnormal portion in the diagnostic target data when the determiner determines that the modified data contains no abnormality, 
the modification target portion being determined by the modification-target-portion determiner.”
 The above limitations describe mental processes because, under a broadest reasonable interpretation (BRI), they involve: determining whether an abnormality is present in the received data, determining the modification target area within the diagnostic target data, modifying the target portion and generating the modified data, and detecting the modification target portion. That is, the limitations are reciting steps related to making various determinations, modification, and detection with regards to abnormal data. Furthermore, the incorporation of the terms determiner, modifier, and detector in correlation with the various steps recited above are also interpretable under BRI as mental processes because they are also based on making determinations, modification, and detection. 
Thus, the claim recites mental processes because the limitations are based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Indeed, the claim limitations mainly relate to making various determinations, modification, and detection in correlation to abnormal data. As such, these limitations are conceivably performed mentally or with the aid of paper and pencil and thus are considered as mental processes. Similarly, the use of the terms determiner, modifier, and detector denote mental processes because they also involve observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). As such, the various limitations denote mental processes. 
Step 2A, prong 2: the following limitations recite additional elements:
Preamble: “An abnormal portion detecting device, comprising processing circuitry configured as:”.
Lines 5-6: “a diagnostic-target-data transmitter to transmit diagnostic target data to the determiner;”.
Lines 12-13: “a modified data transmitter to transmit the modified data to the determiner”.
The preamble recites additional elements related to mere instructions for applying the judicial exception, i.e. the steps related to making determinations, modification, and detection of abnormal data, on a generic computing device such as the abnormal portion detecting device comprising processing circuitry (see MPEP 2106.05(f)), as well as a generic field of use via application to the abnormal portion detecting device comprising processing circuitry (see MPEP 2106.05(h)). Wherein the recitation of the generic computing device and environment do not amount to anything more than the use of the generic computing device and environment to perform the mental processes (see MPEP 2106.04(a)(2)(III)(C)).
The transmit limitations reciting transmitting of the diagnostic target data and the modified data recite, at a high level of generality, the additional elements of an insignificant extra-solution activity related to mere data transmission (see MPEP 2106.05(g)). 
Thus, the limitations taken together do not integrate the judicial exception into a practical application.  
Step 2B: the limitations recited above do not amount to significantly more than the judicial exception. As stated above, the preamble relates to mere instructions to apply the judicial exception on a generic computing device, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim be applied to an abnormal portion detecting device comprising processing circuitry is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). Likewise, the courts have found that limitations regarding “receiving or transmitting data over a network” or “storing and retrieving information in memory” are known to be well-understood, routine, and conventional activities when recited at a high level of generality (see MPEP 2106.05(d)(II)). As such, the transmitting limitations in the claim are not significantly more than the judicial exception. Thus, the preamble and the transmitting limitations do not amount to significantly more than the judicial exception. 
 
Claim 2
Step 2A, prong 1: the following limitations recite mental processes: “wherein the determiner determines, on basis of a pre-trained model constructed through learning of normal data, whether the received data contains any abnormality.”
This is a mental process because making the determination of whether an abnormality is present in the received data is a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pencil and paper (see MPEP 2106.04(a)(2)(III)). In addition, the utilization of the pre-trained model is also a mental process because it describes a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pencil and paper (see MPEP 2106.04(a)(2)(III)). For example, one can utilize and train the model by simply revising its values, e.g. with various normal data values, and then making various determinations about the result. This can be done mentally or using pencil and paper. As such, the claim denotes a mental process.
Step 2A, prong 2: the following limitation recites additional elements: “The abnormal portion detecting device according to claim 1,”. 
The preamble recites additional elements related to mere instructions for applying the judicial exception, i.e. the steps related to making the determination of abnormal data, on a generic computing device such as the abnormal portion detecting device (see MPEP 2106.05(f)), as well as a generic field of use via application to the abnormal portion detecting device (see MPEP 2106.05(h)). Wherein the recitation of the generic computing device and environment do not amount to anything more than the use of the generic computing device and environment to perform the mental processes (see MPEP 2106.04(a)(2)(III)(C)).
Step 2B: the limitation recited above does not amount to significantly more than the judicial exception. As stated above, the preamble relates to mere instructions to apply the judicial exception on a generic computing device, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim be applied to an abnormal portion detecting device is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). As such, the claim limitation does not amount to significantly more than the judicial exception. 

Claim 3
Step 2A, prong 1: the following limitations recite mental processes: “wherein the modifier modifies the diagnostic target data by a masking process for excluding the modification target portion from targets of determination by the determiner.”
This is a mental process because modifying the diagnostic target data by masking data is a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pencil and paper (see MPEP 2106.04(a)(2)(III)). In addition, the use of the terms determiner and modifier denote mental processes because they also involve observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). As such, the claim denotes a mental process.
Step 2A, prong 2: the following limitation recites additional elements: “The abnormal portion detecting device according to claim 1,”. 
The preamble recites additional elements related to mere instructions for applying the judicial exception, i.e. the steps related to modifying the diagnostic target data, on a generic computing device such as the abnormal portion detecting device (see MPEP 2106.05(f)), as well as a generic field of use via application to the abnormal portion detecting device (see MPEP 2106.05(h)). Wherein the recitation of the generic computing device and environment do not amount to anything more than the use of the generic computing device and environment to perform the mental processes (see MPEP 2106.04(a)(2)(III)(C)).
Step 2B: the limitation recited above does not amount to significantly more than the judicial exception. As stated above, the preamble relates to mere instructions to apply the judicial exception on a generic computing device, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim be applied to an abnormal portion detecting device is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). As such, the claim limitation does not amount to significantly more than the judicial exception. 

Claim 4
Step 2A, prong 1: the following limitations recite mental processes: “wherein the modifier modifies the diagnostic target data by replacing the modification target portion with normal data.” 
This is a mental process because modifying the diagnostic target data by replacing data is a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pencil and paper (see MPEP 2106.04(a)(2)(III)). In addition, the use of the term modifier denotes mental processes because they also involve observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). As such, the claim denotes a mental process.
Step 2A, prong 2: the following limitation recites additional elements: “The abnormal portion detecting device according to claim 1,”. 
The preamble recites additional elements related to mere instructions for applying the judicial exception, i.e. the steps related to modifying the diagnostic target data, on a generic computing device such as the abnormal portion detecting device (see MPEP 2106.05(f)), as well as a generic field of use via application to the abnormal portion detecting device (see MPEP 2106.05(h)). Wherein the recitation of the generic computing device and environment do not amount to anything more than the use of the generic computing device and environment to perform the mental processes (see MPEP 2106.04(a)(2)(III)(C)).
Step 2B: the limitation recited above does not amount to significantly more than the judicial exception. As stated above, the preamble relates to mere instructions to apply the judicial exception on a generic computing device, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim be applied to an abnormal portion detecting device is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). As such, the claim limitation does not amount to significantly more than the judicial exception. 

Claim 5
Step 2A, prong 1: the following limitations recite mental processes: “wherein the modifier replaces the modification target portion with normal data on basis of a pre-trained model constructed through learning of a data pair, the data pair including data configured by removing a portion corresponding to the modification target portion from the normal data, and data on the portion corresponding to the modification target portion in the normal data.” 
This is a mental process because replacing the diagnostic target data with normal data is a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pencil and paper (see MPEP 2106.04(a)(2)(III)). In addition, the use of the term modifier denotes mental processes because they also involve observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). As such, the claim denotes a mental process. 
Furthermore, the utilization of the pre-trained model is also a mental process because it describes a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pencil and paper (see MPEP 2106.04(a)(2)(III)). For example, one can utilize and train the model by simply revising its values, e.g. with various normal data values, and then making various determinations about the result. This can be done mentally or using pencil and paper. In addition, removing data portions is also a mental process because it describes a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pencil and paper (see MPEP 2106.04(a)(2)(III)).
As such, the claim denotes a mental process. 
Step 2A, prong 2: the following limitation recites additional elements: “The abnormal portion detecting device according to claim 4,”. 
The preamble recites additional elements related to mere instructions for applying the judicial exception, i.e. the steps related to replacing the diagnostic target data with normal data, on a generic computing device such as the abnormal portion detecting device (see MPEP 2106.05(f)), as well as a generic field of use via application to the abnormal portion detecting device (see MPEP 2106.05(h)). Wherein the recitation of the generic computing device and environment do not amount to anything more than the use of the generic computing device and environment to perform the mental processes (see MPEP 2106.04(a)(2)(III)(C)).
Step 2B: the limitation recited above does not amount to significantly more than the judicial exception. As stated above, the preamble relates to mere instructions to apply the judicial exception on a generic computing device, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim be applied to an abnormal portion detecting device is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). As such, the claim limitation does not amount to significantly more than the judicial exception. 

Claim 6
Step 2A, prong 1: the following limitations recite mental processes: “a sensitivity adjuster to adjust a sensitivity of determination of an abnormality by the determiner, wherein the sensitivity adjuster adjusts a sensitivity during determination in the modified data to be lower than a sensitivity during determination in the diagnostic target data.”
This is a mental process because adjusting the sensitivity of the abnormality determination is a process that, under a broadest reasonable interpretation, relates to observations, evaluations, judgments, or opinions that can be performed mentally or with the aid of a pencil and paper (see MPEP 2106.04(a)(2)(III)). In addition, the use of the terms adjuster and determiner denote mental processes because they also involve observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). As such, the claim denotes a mental process. 
Step 2A, prong 2: the following limitation recites additional elements: “The abnormal portion detecting device according to claim 1, further comprising”. 
The preamble recites additional elements related to mere instructions for applying the judicial exception, i.e. the steps related to adjusting the sensitivity of the abnormality determination, on a generic computing device such as the abnormal portion detecting device (see MPEP 2106.05(f)), as well as a generic field of use via application to the abnormal portion detecting device (see MPEP 2106.05(h)). Wherein the recitation of the generic computing device and environment do not amount to anything more than the use of the generic computing device and environment to perform the mental processes (see MPEP 2106.04(a)(2)(III)(C)).
Step 2B: the limitation recited above does not amount to significantly more than the judicial exception. As stated above, the preamble relates to mere instructions to apply the judicial exception on a generic computing device, wherein such application does not amount to significantly more than the judicial exception because the use of generic computing tools to execute the mere instruction for the judicial exception does not denote anything significantly more than the judicial exception (see MPEP 2106.05(f)). 
Furthermore, specifying that the claim be applied to an abnormal portion detecting device is an implementation to a generic computer environment that has been held in FairWarning v. Iatric Sys to be merely indicative of a field of use or tech environment and thus not significantly more than the judicial exception (see MPEP 2106.05(h)). As such, the claim limitation does not amount to significantly more than the judicial exception. 

Claim 7
Step 2A, prong 1: the following limitations recite mental processes: 
“A method of detecting an abnormal portion, the method comprising: 
determining whether diagnostic target data contains any abnormality; 
determining a modification target portion in the diagnostic target data, when the diagnostic target data is determined to contain an abnormality; 
modifying the modification target portion in the diagnostic target data and generating modified data; 
determining whether the modified data contains any abnormality; and 
detecting the modification target portion in the diagnostic target data as an abnormal portion in the diagnostic target data, when the modified data is determined to contain no abnormality.”
The above limitations describe mental processes because, under a broadest reasonable interpretation (BRI), they involve: determining whether the diagnostic target area contains any abnormality, determining the modification target portion within the diagnostic target data, modifying the modification target portion and generating the modified data, determining whether the modified data contains any abnormality, and detecting the modification target portion. That is, the limitations are reciting steps related to making various determinations, modification, and detection with regards to abnormal data.  
Thus, the claim recites mental processes because the limitations are based on observations, evaluations, judgments, or opinions that are performable in the human mind or with the aid of pencil and paper (see MPEP 2106.04(a)(2)(III)). Indeed, the claim limitations mainly relate to making various determinations, modification, and detection in correlation to abnormal data. As such, these limitations are conceivably performed mentally or with the aid of paper and pencil and thus are considered as mental processes. 
Step 2A, prong 2: the claim does not recite any additional elements that integrate the judicial exception into a practical application.
Step 2B: the claim does note recite any additional elements that amount to significantly more than the judicial exception.



Claim 8: is substantially similar to independent claim 1 and thus is rejected for the same reasons as claim 1. Claim 8 just adds in “A non-transitory computer readable recording medium storing a program, the program causing a computer to function as” to perform the processes as recited in claim 1, which is an additional element related to mere instructions for applying the judicial exception (see MPEP 2106.05(f)) and does not integrate the judicial exception into a practical application. Wherein the recitation of the medium with program and computer denote a generic computing environment (see MPEP 2106.05(h)). Furthermore, the recitation of generic computing components to perform the mental process still amounts to a mental process that can be performed on a generic computer. See MPEP 2106.04(a)(2)(III)(C). As such, the claim limitation does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0057939, hereinafter Ohashi) in view of Yamanishi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2003/0004902, hereinafter Yamanishi). 

Regarding claim 1, Ohashi teaches:
An abnormal portion detecting device, comprising processing circuitry configured as ([0035]: describing an abnormality detection device with processor/hardware for implementing the device.): 
a determiner to determine whether received data contains any abnormality ([0027]-[0028]: describing a detector for determining whether the detection target data has any abnormalities. Wherein the detection target data is received from storage (Fig. 1).); 
a diagnostic-target-data transmitter to transmit diagnostic target data to the determiner ([0026]: describing an acquirer that obtains the detection target data from external devices and causes it to be stored in data storage for the detector to receive. That is, the acquirer obtains the detection target data and transmits/sends it to the data storage, wherein the detector can then receive the detection target data ([0038]). This is shown in Fig. 1.); 
a modification-target-portion determiner to determine a modification target portion in the diagnostic target data determined to contain an abnormality by the determiner ([0029]-[0030]: describing a remover that determines which data part in the detection target data will be modified because such data part is associated with the abnormal data, wherein the abnormal data was detected by the detector. The data part denotes a modification target portion since it includes pieces/portions for modification ([0042] and [0050]). The determination process by the remover comprises analyzing learning target data which is associated with the abnormality detection ([0029]).); 
a modifier to modify the modification target portion in the diagnostic target data and generate modified data ([0029], [0031], [0051], and [0063]: describing that the remover modifies the data part, e.g. by removing it, and generating new modified data.); 
a modified data transmitter to transmit the modified data to the determiner ([0031] and [0051]: describing that the remover causes the generated new modified data to be stored in the data storage for the detector to access. That is, the remover transmits/sends the generated new modified data and transmits it to the data storage, which can then be accessed by the detector ([0036]). This is shown in Fig. 1.); and 

an abnormal portion detector to detect the modification target portion as an abnormal portion in the diagnostic target data ([0028]-[0030] and [0050]-[0051]: describing that the remover determines that the data part is to be modified because it denotes abnormal data in the detection target data.) …, 
the modification target portion being determined by the modification-target-portion determiner ([0029]-[0030]: describing that the remover determines which data part in the detection target data will be modified because such data part is associated with the abnormal data. The data part denotes a modification target portion since it includes pieces/portions for modification ([0042] and [0050]).).

While the cited reference Ohashi teaches the above limitations of claim 1, it does not explicitly teach: “when the determiner determines that the modified data contains no abnormality” on lines 15-16. Yamanisi teaches: an outlier detection unit comprising a filtering unit that detects that the remaining data after the abnormal data has been removed has no detectable abnormality (Yamanishi [0098]-[0099] and [0121]). Wherein the remaining data denotes modified data because it remains after the abnormal data has been removed (see previous citations).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the abnormality detection device to include the no abnormality detection in Yamanishi. Doing so would enable “outlier determination rule generation device and an outlier detection device for conducting statistical outlier detection, unfairness detection and fraud detection, and an outlier determination rule generation method and an outlier detection method thereof” (Yamanishi [0002]). 
Regarding claim 3, the rejection of claim 1 is incorporated. Ohashi teaches:
The abnormal portion detecting device according to claim 1, wherein the modifier modifies the diagnostic target data by a masking process for excluding the modification target portion from targets of determination by the determiner ([0031], [0050]-[0051], and [0067]: describing that the remover modifies the detection target data by a technique comprising removing the data part, i.e. modification target portion, from the detection target data. Wherein the detection target data comprises a plurality of such detected target data as determined by the detector ([0042]). The data part being modified because it is associated with the abnormal data ([0029]-[0030] and as previously described above). The technique denotes a masking process since it involves the exclusion of the data part, which masks/covers up the abnormality in the detection target data.).

Regarding claim 7, Ohashi teaches:
A method of detecting an abnormal portion, the method comprising ([0020] and [0042]: describing abnormality detection method that can detect abnormal data in pieces/portions of data.): 
determining whether diagnostic target data contains any abnormality ([0027]-[0028]: describing determining whether the detection target data has any abnormalities.); 
determining a modification target portion in the diagnostic target data, when the diagnostic target data is determined to contain an abnormality ([0029]-[0030]: describing a determination of which data part in the detection target data will be modified because such data part is associated with the abnormal data. Wherein it has been determined that the detection target data contains an abnormality ([0022] and [0027]-[0028]). The data part denotes a modification target portion since it includes pieces/portions for modification ([0042] and [0050]). The determination process comprises analyzing learning target data which is associated with the abnormality detection ([0029]).); 
modifying the modification target portion in the diagnostic target data and generating modified data ([0029], [0031], [0051], and [0063]: describing a modification of the data part, e.g. by removing it, and a generation of new modified data.); 
…; and 
detecting the modification target portion in the diagnostic target data as an abnormal portion in the diagnostic target data ([0028]-[0030] and [0050]-[0051]: describing that the remover determines that the data part is to be modified because it denotes abnormal data in the detection target data.), ….

While the cited reference Ohashi teaches the above limitations of claim 7, it does not explicitly teach: “determining whether the modified data contains any abnormality” on line 7 and “when the modified data is determined to contain no abnormality” on lines 9-10. Yamanisi teaches: 
“determining whether the modified data contains any abnormality”: describing that abnormal data which is detected at an ith iteration via an iterative abnormality detection process is excluded/taken out from the data set (Yaminishi [0099] and [0121]), resulting in a modified data set at that iteration. Wherein the process analyzes the modified data set at each iteration for a predetermined number of iterations to determine if any abnormalities are present by calculating outlier degrees, scores, and abnormality characterization rules (Yamanishi [0101]-[0106], [0108], and [0130]). 
 “when the modified data is determined to contain no abnormality”: describing an outlier detection unit comprising a filtering unit that detects that the remaining data after the abnormal data has been removed has no detectable abnormality (Yamanishi [0098]-[0099] and [0121]). Wherein the remaining data denotes modified data because it remains after the abnormal data has been removed (see previous citations).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the abnormality detection device to include the analysis of the modified data in Yamanishi. Doing so would enable “outlier determination rule generation device and an outlier detection device for conducting statistical outlier detection, unfairness detection and fraud detection, and an outlier determination rule generation method and an outlier detection method thereof” (Yamanishi [0002]). 

Regarding independent claim 8, claim 8 is substantially similar to independent claim 1 and therefore is rejected on the same grounds as claim 1. Claim 8 is a medium claim that corresponds to system claim 1. 
A mapping is shown below for the limitations of claim 8 that differ from claim 1. Ohashi teaches:
“A non-transitory computer readable recording medium storing a program, the program causing a computer to function as ([0035]: describing computer storage medium for storing a program/software that is executable by a process/computer/hardware.): ….”


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0057939, hereinafter Ohashi) and Yamanishi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2003/0004902, hereinafter Yamanishi) in view of Andrews et. al., “Transfer Representation-Learning for Anomaly Detection” (hereinafter Andrews). 

Regarding claim 2, the rejection of claim 1 is incorporated. Ohashi teaches:
The abnormal portion detecting device according to claim 1, wherein the determiner determines, …, whether the received data contains any abnormality ([0027]-[0028]: describing a detector for determining whether the detection target data has any abnormalities. Wherein the detection target data is received from storage (Fig. 1).).

While the cited reference Ohashi teaches the above limitations of claim 2, it does not explicitly teach: “on basis of a pre-trained model constructed through learning of normal data” on lines 2-3. Andrews teaches: an anomaly detection system with a transfer-learning neural network (NN) model framework that comprises pre-trained model framework, wherein such system and model framework “are strictly constructed on normal data only” (Andrews Section 1). See also Andrews Sections 4.1 and 4.2: further describing the NN model framework and pre-training with normal data. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the abnormality detection device in the cited reference to include the pre-trained model in Andrews. Doing so would enable “transfer representation-learning for anomaly detection using convolutional neural networks by: (i) transfer learning from pretrained networks, and (ii) transfer learning from an auxiliary task by defining sub-categories of the normal class” (Andrews Abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0057939, hereinafter Ohashi) and Yamanishi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2003/0004902, hereinafter Yamanishi) in view of Zhao et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0287814, hereinafter Zhao). 

Regarding claim 4, the rejection of claim 1 is incorporated. The cited references in combination do not explicitly teach: “wherein the modifier modifies the diagnostic target data by replacing the modification target portion with normal data.” Zhao teaches: that the processing module (i.e. modifier) can implement a replacement process to modify the collected data (i.e. diagnostic target data) by replacing corrupted or missing values (i.e. modified target portion) of the collected data with the correct values (i.e. normal values) (Zhao ]0062] and [0108]-[0109]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the abnormality detection device with the no abnormality detection in the combined cited references to include the replacement process in Zhao. Doing so would enable “a training method and a training apparatus for a service quality assessment model. The method includes: collecting machine performance data, network characteristics data, and quality monitoring data of service nodes according to a fixed cycle; determining an eigenvalue based on the machine performance data and the network characteristics data; determining target quality data based on the quality monitoring data; using the eigenvalue and the target quality data to establish a training dataset; and using the training dataset to construct the service quality assessment model.” (Zhao Abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0057939, hereinafter Ohashi), Yamanishi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2003/0004902, hereinafter Yamanishi), and Zhao et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0287814, hereinafter Zhao) in view of Andrews et. al., “Transfer Representation-Learning for Anomaly Detection” (hereinafter Andrews). 

Regarding claim 5, the rejection of claim 4 is incorporated. Ohashi teaches: 
The abnormal portion detecting device according to claim 4, … including data configured by removing a portion corresponding to the modification target portion from the normal data ([0027]-[0029] and [0051]: describing a data configuration wherein the abnormal data is deleted/extracted from the target data that comprises normal data.), and data on the portion corresponding to the modification target portion in the normal data ([0029]-[0031], [0042], and [0050]: describing data pieces corresponding to the abnormal data, i.e. modification target portion, in the target data that comprises normal data.).

While the cited reference Ohashi teaches the above limitations of claim 5, it does not explicitly teach: “wherein the modifier replaces the modification target portion with normal data” on lines 2-3. Zhao further teaches: the processing module (i.e. modifier) can implement a replacement process to modify the collected data (i.e. diagnostic target data) by replacing corrupted or missing values (i.e. modified target portion) of the collected data with the correct values (i.e. normal values) (Zhao ]0062] and [0108]-[0109]).  
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the abnormality detection device in the cited reference to include the replacement process in Zhao. Doing so would enable “a training method and a training apparatus for a service quality assessment model. The method includes: collecting machine performance data, network characteristics data, and quality monitoring data of service nodes according to a fixed cycle; determining an eigenvalue based on the machine performance data and the network characteristics data; determining target quality data based on the quality monitoring data; using the eigenvalue and the target quality data to establish a training dataset; and using the training dataset to construct the service quality assessment model.” (Zhao Abstract).

While the cited references in combination teach the above limitations of claim 5, they do not explicitly teach: “on basis of a pre-trained model constructed through learning of a data pair, the data pair” on line 3. Andrews teaches: an anomaly detection system with a transfer-learning neural network (NN) model framework that comprises pre-trained model framework, wherein such system and model framework are constructed from data samples, i.e. sample pairs (Andrews Sections 1, 4.1, and 4.2). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the abnormality detection device with the replacement process in the combined cited references to include the pre-trained model in Andrews. Doing so would enable “transfer representation-learning for anomaly detection using convolutional neural networks by: (i) transfer learning from pretrained networks, and (ii) transfer learning from an auxiliary task by defining sub-categories of the normal class” (Andrews Abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2020/0057939, hereinafter Ohashi) and Yamanishi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2003/0004902, hereinafter Yamanishi) in view of Hiruta et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0261403, hereinafter Hiruta) and Rodriguez et. al. “Sensitivity Analysis of k-Fold Cross Validation in Prediction Error Estimation”. 

Regarding claim 6, the rejection of claim 1 is incorporated. The cited references in combination do not explicitly teach: “a sensitivity adjuster to adjust a sensitivity of determination of an abnormality by the determiner, wherein the sensitivity adjuster adjusts a sensitivity during determination in the modified data to be lower than a sensitivity during determination in the diagnostic target data.” Hiruta teaches:
“a sensitivity adjuster to adjust a sensitivity of determination of an abnormality by the determiner (Hiruta [0046], [0053]-[0054], and [0074]: describing that an abnormality detection apparatus comprises a parameter setting unit that can adjust/set the sensitivity of the abnormality threshold from values of 1 to 5. The abnormality being determined by the abnormality detection apparatus (Hiruta [0029], [0033], and [0046]). This is shown in Fig. 2.),
wherein the sensitivity adjuster (Hiruta [0029] and [0053]: describing the parameter setting unit.) ….”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the abnormality detection device with the no abnormality detection in the combined cited references to include the sensitivity adjustment in abnormality detection in Hiruta. Doing so would enable “an abnormality detection procedure development apparatus and an abnormality detection procedure development method that support development of an abnormality detection procedure for a mechanical apparatus” (Hiruta [0001]). Wherein the method described “can reduce working hours that it takes for development and is capable of developing an abnormality detection procedure that has a high detection performance” (Hiruta [0010]). 

While the cited reference Hiruta teaches the above limitations of claim 6, it does not explicitly teach: “adjusts a sensitivity during determination in the modified data to be lower than a sensitivity during determination in the diagnostic target data”. Rodriguez teaches: that a determination of sensitivity of partitioned data is lower than a determination of sensitivity of training data (Rodriguez Sections 4.4.1 and 5). See also Rodriguez Section 3: further describing the sensitivity computations for the partitioned data and the training data. Wherein the partitioned data denotes modified data because it is obtained by random partitioning of the training data, i.e. modification of the training data, and the training data denotes target diagnostic data because it is the data being targeted for diagnosis/analysis in relation to a test process (Rodriguez Section 2.2 and 4.3). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the sensitivity adjustment in the cited reference to include the lower sensitivity in Rodriguez. Doing so would enable the use of statistical k-techniques such “analyz[ing] the statistical properties, bias and variance, of the k-fold cross-validation classification error estimator (k-cv). Our main contribution is a novel theoretical decomposition of the variance of the k-cv considering its sources of variance: sensitivity to changes in the training set and sensitivity to changes in the folds. The paper also compares the bias and variance of the estimator for different values of k.” (Rodriguez Abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Kawachi et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2021/0326728): describing an anomaly detection apparatus and method. Wherein a target data is analyzed and an anomaly score is computed, wherein if the anomaly score is above or equal to a predetermined threshold, then an anomaly is detected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELENE A. HAEDI/
Examiner, Art Unit 2128